Title: To Thomas Jefferson from Joshua R. Toulmin, 28 November 1805
From: Toulmin, Joshua R.
To: Jefferson, Thomas


                  
                     New Orleans, Novr. 28th, 1805.
                  
                  Joshua R. Toulmin’s respects wait on his excellency the President; and takes the liberty to trouble his excellency once more with a few verses, recently printed; occasioned by the arrival of a Protestant Minister of the gospel, in N. Orleans: which was matter of unspeakable joy to a number of the inhabitants and more particularly so to J.R.T. who has been deeply lamenting the situation of Orleans with respect to the gloomy state of religion, together with the superstition and idolatry of the island in general: which can only be done away by pointing out the errors and direful consequences attached to it; and by having a few enlightened preachers of the genuine precepts of Christianity, who will rebuke them, and “turn them from darkness to light.”
                  As J.R.T. moves in an humble sphere, he can not expect the President of the U.S. will condescend to notice him, or his writing.
               